                      Case 3:20-cv-04176-SK Document 23 Filed 09/30/20 Page 1 of 2



              1    J. ROBERT SHUMAN, JR. (SBN 100236)
                   shu@shusny.com
              2    KRISTEN L. McMICHAEL (SBN 193343)
                   kristi@shusny.com
              3    SHUMAN SNYDER LLP
                   525 Middlefield Road, Suite 140
              4    Menlo Park, CA 94025
                   Tel: 650.443.5100
              5    Fax: 650.644.3348

              6    Attorneys for Defendants ATIEVA USA, INC.
                   SEVERANCE BENEFIT PLAN
              7

              8                                      UNITED STATES DISTRICT COURT
              9                                     NORTHERN DISTRICT OF CALIFORNIA
             10                                         SAN FRANCISCO DIVISION
             11    DOUGLAS COATES,                                      CASE NO. 3:20-CV-04176-SK

             12                        Plaintiff,                       DECLARATION OF J. ROBERT
                                                                        SHUMAN, JR. IN SUPPORT OF
             13            v.                                           STIPULATED PROTECTIVE ORDER

             14    ATIEVA USA, INC. SEVERANCE
                   BENEFIT PLAN,
             15
                                       Defendant.
             16

             17

             18

             19

             20           I, J. ROBERT SHUMAN, JR., declare:

             21           1.      I am an attorney licensed by the Bar of the State of California, and am admitted to practice

             22   before this Court.

             23           2.      I am a partner at the law firm of Shuman Snyder LLP, counsel of record for

             24   Defendant ATIEVA USA, INC. SEVERANCE BENEFIT PLAN and am one of the attorneys

             25   responsible for the defense of this action. I have personal knowledge of the facts contained herein,

             26   and if called as a witness, I could and would testify competently thereto.

             27           3.      The Stipulated Protective Order filed herewith is identical to the model stipulated

             28   protective order for standard litigation as provided by the Court, except for the addition of case
                                                                     -1-
S HUMAN S NYDER
     LLP                 DECLARATION OF J. ROBERT SHUMAN, JR., IN SUPPORT OF STIPULATED PROTECTIVE ORDER
                                                                                  (CASE NO. 3:20-CV-04176-SK)
                     Case 3:20-cv-04176-SK Document 23 Filed 09/30/20 Page 2 of 2



              1   identifying information.

              2          I declare under penalty of perjury under the laws of the State of California that the

              3   foregoing is true and correct, and that I executed this declaration on September 30, 2020, at

              4   Menlo Park, California.

              5
                                                                               /S/
              6                                                          J. ROBERT SHUMAN, JR.
              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                   -2-
S HUMAN S NYDER
     LLP                 DECLARATION OF J. ROBERT SHUMAN, JR., IN SUPPORT OF STIPULATED PROTECTIVE ORDER
                                                                                  (CASE NO. 3:20-CV-04176-SK)
